Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

The continuity claim must be submitted within specific timeframes in order to beaccepted.  If the date on which the continuity claim was submitted fallswithin either of the following timeframes, the claim is acceptable:


Four months from the filing date of the application that is claiming it (the currentapplication), or
Sixteenmonths from the filing date of the claimed application.


 
The filing date for this application is 1/13/2019 and the continuity that is being claimed falls outside of the time
frame (02/20/2013).

Claim Objections
Claim 20 objected to because of the following informalities:  punctuation mark is needed at the end of claim 20.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al (2013/0205733, foreign priority 10/2011).


“[0033] The signals of the first receiver 66 contain information regarding the height of the upper ends of the plants 82, since they are primarily reflected there. A few first waves, however, penetrate into thinner groups of plants further down, in part, down to the ground 84, and are first reflected there and received by the first receiver 66. In thinner groups, the intervals recorded by the first receiver 66, accordingly, vary more than in thicker groups. These different variations, of the intervals, dependent on the density of the group of plants, are evaluated by the evaluation device 76 and are used for the determination of the density of the group of plants. Furthermore, the measurement values of the second receiver 70 are used for the determination of a ground profile, which is used in conjunction with the heights of the upper sides of the plants 82 recorded by the first receiver 66 for a more accurate determination of the plant heights, which are also used for the determination of the number of plants.”

1. An apparatus comprising: 
at least first one sensor carried by a mobile machine to sense a first sensed forage crop attribute value independent of plant population for an individual forage plant (par. 33, teaches the height of the plant sensed and determined); 
at least one second sensor carried by the mobile machine to sense a second sensed forage crop attribute value independent of plant population for an individual forage plant (infrared spectrometer / sensor used for determining the crop moisture; and/or thickness, see par. 37); and 
a processing unit to derive a derived forage crop attribute value based on the first sensed forage crop attribute value and the second sensed forage crop attribute value and wherein the processing unit is configured to determine a field condition other than grain yield based on the derived forage crop 

2. The apparatus of claim 1, wherein the field condition determined from the derived forage crop attribute value is selected from a group of field conditions consisting of selected from a group of: a field washout condition, a wet spot, wheel compaction beyond a predetermined threshold, a weed patch, and chemical application damage (the above discussed field condition meets the criteria claimed). 

3. The apparatus of claim 1, wherein the processing unit is further configured to generate control signals based upon the field condition (par. 36). 

4. The apparatus of claim 3 further comprising a display, wherein the control signals cause the display to present a classification of the field condition selected from a group of classifications consisting of: a field washout condition, a wet spot, wheel compaction beyond a predetermined threshold, a weed patch, and chemical application damage (already addressed in re cl. 2). 

5. The apparatus of claim 3, wherein the control signals adjust an operation of the mobile machine (par. 36-37). 



7. The apparatus of claim 1, wherein the at least one sensor is configured to sense the first sensed crop attribute value for a plurality of individual forage plants in a row and wherein the processing unit is configured to derive the derived forage crop attribute value for the row based on the sensed forage crop attribute value (par. 30). 

8. The apparatus of claim 1, wherein the processing unit is configured to derive a non-grain mass of an individual forage plant, wherein the field condition is based on the derived non-grain mass (par. 30-37). 

9. The apparatus of claim 1, wherein the first sensed forage crop attribute value of the forage plant comprises an attribute of a non-yield portion of the forage plant (height of crop, thickness/diameter is considered to be non-yield attribute). 

10. The apparatus of claim 1, wherein the first sensed forage crop attribute value comprises a cornstalk height and wherein the second sensed forage crop attribute value comprises a cornstalk diameter (see cl. 1, 9). 


12. The apparatus of claim 1 further comprising a memory, wherein the processing unit is configured to generate a map of the derived forage crop attribute value across a field which is stored in the memory, the map having a resolution of the individual forage plant (control unit 152 taught to store, geo-reference is considered mapping, see par. 44). 

13. The apparatus of claim 1 further comprising a memory, wherein the processing unit is configured to generate a map of the derived forage crop attribute value across a field which is stored in the memory, the map having a resolution of an individual row of forage plants (see cl. 12). 

14. The apparatus of claim 1, wherein the at least one sensor is selected from a group of sensors consisting of: light detection and ranging (LIDAR or LADAR) sensors, structured light or stereo camera vision sensors, strain gauges and accelerometers (par. 29-31). 

The following are already addressed in re the apparatus claims above, unless otherwise noted:
15. A method comprising: 

deriving, with the processor, a derived forage crop attribute value other than plant population based on the sensed forage crop attribute value, 
wherein the derived forage crop attribute value is used to determine a field condition. 

16. The method of claim 15, wherein the derived forage crop attribute value comprises a non-grain mass for an individual forage plant. 

17. The method of claim 15, wherein the field condition determined from the derived forage crop attribute value is selected from a group of field conditions consisting of: a field washout condition, a wet spot, wheel compaction beyond a predetermined threshold, a weed patch, and chemical application damage. 

18. The method of claim 15 further comprising generating, with the processor, control signals based upon the determined field condition, the control signals modifying operation of a crop harvesting machine harvesting the individual forage plant. 



20. The method of claim 15, wherein the sensed forage crop attribute value comprises physical impact of an individual ear of corn with a harvesting machine (feeler 90; NOTE: the particulars of a corn/maize header is/are not claimed).
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hendrickson et al (7725233), col. 3, ln 29-36 teaches deriving crop attributes (imaging, crop sensors), processing system describing a field (field condition; col. 3, ln 37-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671